      Case 3:19-cv-00357-DPM Document 18 Filed 05/26/20 Page 1 of 1




          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   NORTHERN DIVISION

WEBB'S PRODUCE FARMS
AND MARKET                                                  PLAINTIFF

v.                       No. 3:19-cv-357-DPM

CITY OF MCCRORY and
WOODRUFF COUNTY                                         DEFENDANTS

                               ORDER
     McCrory' s opposed motion for an extension of time, Doc. 17, is
granted with a caveat. The City's answer or Rule 12(b) motion is due
by 11 June 2020. The caveat: the Court reserves a final decision on
timeliness because the record is murky about when and how McCrory
was served. Compare Doc. 13 with Doc. 15.
     So Ordered.

                                                  v
                                 D.P. Marshall Jr.
                                 United States District Judge
